Citation Nr: 1126363	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  10-44 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to January 15, 2004, for the grant of service connection for paranoid schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for paranoid schizophrenia.  The case was subsequently transferred to the RO in St. Petersburg, Florida, which is the agency of original jurisdiction (AOJ).

In August 2010, the Board remanded this case for the issuance of a Statement of the Case (SOC), pursuant to Manlincon v. West, 12 Vet. App. 238, 240 (1999).  As such action was completed, and the Veteran filed a timely substantive appeal (VA Form 9), the case now returns to the Board for adjudication.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  The Board notes that the Veteran initially requested a Travel Board in her substantive appeal.  However, she then withdrew the request for a hearing in a February 2011 written statement.  See 38 C.F.R. § 20.704(e) (2010).


FINDINGS OF FACT

1.  The last final (unappealed) disallowance of the Veteran's claim for service connection for an acquired psychiatric disorder, to include paranoid schizophrenia, was in an April 2001 Board decision. 

2.  After the last final disallowance, VA received no communication from the Veteran, or any authorized individual, that constitutes a formal claim or may be construed as an informal claim for service connection for paranoid schizophrenia prior to January 15, 2004.




CONCLUSION OF LAW

The criteria for an effective date prior to January 15, 2004, for the grant of service connection for paranoid schizophrenia have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.151, 3.155, 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the rating and effective date.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Here, the Veteran's claim arises from her disagreement with the effective date assigned following the grant of service connection for paranoid schizophrenia in December 2006.  The Veteran was notified of the criteria necessary to reopen her previously denied claim and establish service connection in February 2004, prior to the rating decision at issue.  After disputing the effective date assigned, in February 2007, she was further advised of the criteria to establish a disability rating and an effective date, in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the Veteran has not alleged any prejudice as a result of any possible notice defects.  As such, no further notice is necessary in this case.

With regard to the duty to assist, the Veteran's service personnel records, as well as all identified, available post-service treatment records have been associated with the claims file.  There is no indication of any pertinent records from the Social Security Administration.  The Board notes that the Veteran's service treatment records have not been obtained.  However, service connection has been granted for the claimed disability despite the absence of such records.  Furthermore, VA has conducted an extensive search in an attempt to locate such records, and the Veteran has been repeatedly notified of such attempts and the unavailability of these records.  Moreover, the Veteran has not perfected an appeal as to the initial disability rating assigned.  As such, there is no indication that any further medical evidence is necessary to fairly decide the issue on appeal.  

In the circumstances of this case, a remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In particular, VA has satisfied its duties to inform and assist the Veteran at every stage, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  Therefore, she will not be prejudiced by a decision on the merits of her claim at this time.

II. Analysis

The Veteran seeks an effective date prior to January 15, 2004, for the grant of service connection for paranoid schizophrenia.  The claim for service connection was previously denied, and her claim was reopened and granted in December 2006.

In general, the effective date of an evaluation and award based on an original claim, or a claim reopened after final disallowance, is the date the claim is received or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a veteran files an application for service connection with VA and the claim is disallowed, he or she has the right to appeal that disallowance to the Board.  See 38 U.S.C.A. §§ 7104, 7105.  If an appeal is not initiated within one year, or if a timely appeal is initiated and the appeal is denied, the disallowance becomes final.  See 38 C.F.R. §§ 20.302, 20.1100, 20.1103.  With exceptions not applicable here, the effective date for any award based on a subsequently filed claim for benefits may be no earlier than the date of the new claim.  See 38 C.F.R. § 3.400(q), (r).  

Specifically, the effective date for a claim based on new and material evidence, other than service department records, that is received after a final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  Similarly, the effective date for a reopened claim is the date of receipt of the claim or the date entitlement arose, whichever is later, except under certain circumstances not present in the instant case.  38 C.F.R. § 3.400(r).  

An application for VA compensation should be a specific claim in the form prescribed by VA's Secretary, i.e., VA Form 21-526.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, any communication received from the claimant (or specified individuals) that indicates an intent to apply for one or more VA benefits, and identifies the benefit sought, may be considered an informal claim.  38 C.F.R. § 3.155(a).  The words "claim" and "application" are defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  		

When there is an approximate balance of positive and negative evidence regarding any matter material to the resolution of a claim, all reasonable doubt will be resolved in favor the claimant.  38 U.S.C.A. § 5107.

In the instant case, the Veteran's initial claim for service connection for paranoid schizophrenia was denied in a rating decision of which she was notified in June 1978.  The Veteran perfected an appeal from this decision to the Board, and the Board issued a decision denying service connection on the merits in October 1980.  As the Veteran was notified of her appellate rights and did not further appeal, the Board's decision became final.  38 U.S.C. § 4004(b) (1976) [38 U.S.C.A. § 7104(b) (West 2002)]; 38 C.F.R. § 19.104 (1980) [38 C.F.R. § 20.1100 (2010)].

The Veteran applied to reopen her previously denied claim on several occasions.  Specifically, a May 1986 claim to reopen was denied in a September 1986 rating decision, which was not appealed and, therefore, became final.  38 U.S.C. § 4005(c) (1982) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1985) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010)].  

Thereafter, a September 1987 claim to reopen was denied in a rating decision of which the Veteran was notified in October 1987.  The Veteran filed a timely notice of disagreement, and a SOC was issued in December 1987.  However, as the Veteran was notified of her appellate rights and did not perfect an appeal from this decision to the Board, this decision also became final.  38 U.S.C. § 4005(c) (1982) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1987) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010)].  

The Veteran again applied to reopen her claim for paranoid schizophrenia in March 1998, and she was notified of the rating decision denying the claim in July 1998.  The Veteran perfected an appeal from this decision to the Board, and the Board issued a decision denying the application to reopen the previously denied claim for an acquired psychiatric disorder in April 2001.  As the Veteran was notified of her appellate rights and did not further appeal, the Board's decision became final.  38 U.S.C.A. § 7104(b) (West 1991 & 2002)]; 38 C.F.R. § 20.1100 (2000 & 2010).

Following the April 2001 denial of her claim to reopen, no further communication was received from the Veteran (or any authorized individual) concerning her claim for service connection for paranoid schizophrenia until January 15, 2004.  At that point, the Veteran submitted a January 2004 VA treatment record indicating a link between the current disability and service, as well as copies of numerous records that had been previously reviewed by the AOJ.  After initially denying the claim, the AOJ eventually reopened the claim and granted service connection for paranoid schizophrenia, effective as of January 15, 2004, or the date of her claim to reopen.

The Veteran essentially contends that she is entitled to an earlier effective date for the grant of service connection because her paranoid schizophrenia first manifested during service, and VA's inability to obtain her service treatment records previously resulted in the erroneous denial of her service connection claim.  

The Board acknowledges that the Veteran's service treatment records have not been obtained or considered.  However, VA has conducted an extensive search in an attempt to locate such records, both during the current and prior proceedings, by contacting appropriate records depositories and the identified military hospitals.  Further, the Veteran has been repeatedly notified of such unsuccessful attempts, as well as the alternate evidence that could substantiate her claim.  Indeed, service connection was granted, despite the absence of service treatment records, based on such alternative evidence.  In particular, entitlement to service connection was established based on service personnel records; lay statements from the Veteran and individuals who knew her before, during, and shortly after service; VA and private records and evaluations over the years, including shortly after service; and a recent VA treating provider's opinion that the Veteran's disability is related to service.  

While the absence of the Veteran's service treatment records is regrettable, it does not establish entitlement to an earlier effective date.  The Board notes that an award that is made based on relevant, official service department records that existed and had not been associated with the claims file when VA first decided the claim will be effective on (1) the date entitlement arose, or (2) the date VA received the previously decided claim, which ever is later.  See 38 C.F.R. § 3.156(c).  However, this regulation is inapplicable in this case, as the Veteran's service treatment records were never received, despite extensive attempts to obtain them over the years.  

Rather, the award of service connection was made based on the alternative evidence as summarized above, including new and material evidence.  As noted above, the effective date for a claim based on evidence, other than service department records, that is received after a final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).

The Board notes that VA and private treatment records for mental illness, to include paranoid schizophrenia, dated prior to January 15, 2004, were received in support of the Veteran's claim.  Such records were received before and after January 15, 2004.  While 38 C.F.R. § 3.157(b) provides that treatment records may constitute an informal claim in certain cases, application of this regulation is not warranted here, as it applies only where service connection has already been established for the condition at issue.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  

The effective date of an award of service connection is assigned not based on the date the Veteran claims that the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service.  Rather, the effective date is assigned based on the date that the application upon which service connection was eventually awarded was received by VA.  See Lalonde, 12 Vet. App. at 382-383.  

In the instant case, after the April 2001 final denial of the Veteran's application to reopen her previously denied claim, the first communication that can be construed as a request to reopen her claim was received on January 15, 2004.  Accordingly, the correct date for the grant of service connection for paranoid schizophrenia is January 15, 2004, the date on which the Veteran's application upon which the claim was granted was received.  See 38 C.F.R. § 3.400(q)(2); (r).  As the preponderance of the evidence is against an earlier effective date, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107. 


ORDER

An effective date prior to January 15, 2004, for the grant of service connection for paranoid schizophrenia is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


